                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                      Case No. 21-cv-02845-EMC
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANTS’
                                   9             v.                                        MOTION TO DISMISS
                                  10     FYI MC, LLC, et al.,                              Docket No. 9
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is Defendants FYI MC, LLC and PYP GE LLC’s motion to

                                  15   dismiss Plaintiff Samuel Love’s complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                  16   See Docket No. 13 (“Mot.”).

                                  17          For the following reasons, the Court GRANTS Defendants’ motion to dismiss.

                                  18                                       I.      BACKGROUND

                                  19   A.     Factual Allegations in the Complaint

                                  20          Mr. Love’s complaint alleges as follows. Plaintiff is a paraplegic California resident who

                                  21   uses a wheelchair for mobility. Compl. ¶ 1. He has brought numerous lawsuits challenging the

                                  22   adequacy of hotels’ websites in describing accessibility. See, e.g., Love v. Ashford S.F. II LP, No.

                                  23   20-CV-08458-EMC, 2021 WL 1428372 (N.D. Cal. Apr. 15, 2021); Love v. Wildcat Owners

                                  24   Lessee, Case No. 4:20-cv-08913-DMR (N.D. Cal. April 5, 2021); Love v. KSSF Enters. Inc., 20-

                                  25   cv-08535-LB, 2021 U.S. Dist. LEXIS 51788 (N.D. Cal. Mar. 18, 2021); Love v. Marriott Hotel

                                  26   Servs., No. 20-cv-07137-TSH, 2021 U.S. Dist. LEXIS 41081 (N.D. Cal. Mar. 3, 2021); Love v.

                                  27   Gates Hotel, Inc., No. 20-cv-07191-SI, 2021 U.S. Dist. LEXIS 40113 (N.D. Cal. Mar. 2, 2021).

                                  28   Defendants own and operate the Milliken Creek Inn & Spa, a small hotel located at 1815
                                   1   Silverado Trail, Napa, California (the “Hotel”). Compl. ¶ 2.

                                   2           On February 4, 2021, Mr. Love alleges he accessed the Hotel’s website, located at

                                   3   www.millikencreekinn.com, to book an accessible room for a trip he was planning to Napa in

                                   4   August of 2021. Id. at 13–17. The Hotel’s website had an “Accessibility” tab that, according to

                                   5   Mr. Love, only states: “[i]f you have any questions about the accessibility at Milliken Creek Inn &

                                   6   Spa, please contact the innkeeper for assistance.” Id. ⁋ 20. Mr. Love complains that the website

                                   7   does not provide details about the guestroom’s accessibility features, including the bathtub,

                                   8   shower, toilet, grab bars, or lavatory sink. Id. ⁋⁋ 20–23.

                                   9           Mr. Love contends that the Hotel is required by federal regulations to describe the critical

                                  10   areas in the guestroom “in enough detail to permit individuals with disabilities to assess

                                  11   independently whether a given hotel or guest room meets his accessibility needs.” Id. ⁋ 27. More

                                  12   specifically, Mr. Love alleges the Hotel’s website should state:
Northern District of California
 United States District Court




                                  13               •   “that the hotel room entrance and interior doors provide at least 32 inches of

                                  14                   clearance”;

                                  15               •   “that there is at least 30 inches width on the side of the bed”;

                                  16               •   that “the desk provides knee and toe clearance and is at least 17 inches high, 30

                                  17                   inches wide, and runs at least 17 inches deep”;

                                  18               •   “that the toilet seat height is between 17-19 inches;”

                                  19               •   “that [the toilet] has the two required grab bars to facilitate transfer;”

                                  20               •   that “the sink provide[s] the knee clearance (17 inches high, 30 inches wide, 17

                                  21                   inches deep)”;

                                  22               •   that “any plumbing under the sink [is] wrapped with insulation to protect against

                                  23                   burning contact”;

                                  24               •   that “the lowest reflective edge of the mirror is no more than 40 inches high”; and

                                  25               •   “what shower it is; . . . whether it has an in-shower seat; . . . that there are grab bars

                                  26                   mounted on the walls; . . . that there is a detachable hand-held shower wand; [and]

                                  27                   that the wall mounted accessories and equipment are all within 48 inches high.”

                                  28   Id. ⁋ 24.
                                                                                           2
                                   1          Because it lacks this information, Mr. Love contends the Hotel’s website violates a

                                   2   regulation issued pursuant to the Americans With Disability Act (ADA) of 1990, which require

                                   3   hotels to “describe accessible features in the hotels and guest rooms offered through its

                                   4   reservations service in enough detail to reasonably permit individuals with disabilities to assess

                                   5   independently whether a given hotel or guest room meets his or her accessibility needs.” FAC ⁋

                                   6   34 (citing 28 C.F.R. 36.302(e)(1)(ii) (the “Reservations Rule”)).

                                   7          Mr. Love raises two causes of action in the FAC for violations of (1) Title III of the ADA,

                                   8   42 U.S.C. §§ 12181–12189; and (2) California’s Unruh Civil Rights Act (the “Unruh Act”), Cal.

                                   9   Civ. Code § 51-53. Id. ⁋⁋ 32–39.

                                  10   B.     Supplemental Briefs

                                  11          Defendants submitted a supplemental brief at the instruction of this Court explaining that

                                  12   the Hotel is not in compliance with the ADA’s 1991 Standards1 because it was built before 1991.
Northern District of California
 United States District Court




                                  13   See Docket No. 14 (Defs.’ Suppl. Br.) at 1–2. The Hotel was built in the 1850’s as a stagecoach

                                  14   stop and in 1980 was converted to a hotel with eleven rooms spread throughout three buildings.

                                  15   Id. at 1. The current owner purchased the Hotel in 2013 with hopes of renovating the existing

                                  16   rooms and buildings but was unable to do so because of permitting issues with the City of Napa.

                                  17   Id. According to Defendants, the main reason the property is not ADA compliant is that “[t]he

                                  18   property has a slope in many areas that could not be economically or environmentally graded.” Id.

                                  19   However, the owner was able to obtain permits and begin construction in January 2020 on a new

                                  20   building that will house one ADA accessible room, but work has been proceeding slowly due to

                                  21   the COVID-19 pandemic. Id. The Hotel will therefore not have an ADA-compliant room until

                                  22   the completion of the new building, which is projected for the summer of 2022. Id. at 2.

                                  23   C.     Defendants’ Request for Judicial Notice

                                  24          Defendants ask this Court to take judicial notice of the Hotel’s website, which they

                                  25   contend contradicts the FAC’s allegations. At the very bottom of the Hotel’s homepage there is a

                                  26   small link titled “Accessibility”:

                                  27
                                       1
                                  28    The Department originally published the ADA Standards for Accessible Design on July 26, 1991
                                       and republished them as Appendix D to 28 C.F.R. part 36 (the “1991 Standards”).
                                                                                     3
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7   Docket No. 9 (Req. for Judicial Notice (RJN)), Ex. 1. When a user clicks on that “Accessibility”

                                   8   link, they are taken to a separate page titled “Accessibility” that clearly states the Hotel is not

                                   9   accessible and does not have an ADA-compliant guestroom:

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18   Id., Ex. 2. The Accessibility page also describes the following “Accessibility Features” in the

                                  19   Hotel’s common areas:

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Id. As for the guestrooms, the website acknowledges the Hotel does not have “a fully accessible

                                  26   guestroom,” but lists the following accessibility features currently available in certain rooms:

                                  27   ///

                                  28   ///

                                                                                          4
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10   Id. Finally, the website instructs guests to contact the hotel if they “have any questions about

                                  11   accessibility”:

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18   Id.
                                  19   D.     Procedural Background
                                  20          On April 19, 2021, Mr. Love filed his initial complaint. See Compl. On May 19, 2021,
                                  21   Defendants filed the pending motion to dismiss for failure to state a claim pursuant to Rule
                                  22   12(b)(6). See Mot.
                                  23                                 II.      STANDARD OF REVIEW
                                  24   A.     Rule 12(b)(6) Motion to Dismiss
                                  25          Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain
                                  26   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A
                                  27   complaint that fails to meet this standard may be dismissed pursuant to Rule 12(b)(6). See Fed. R.
                                  28   Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss after the Supreme Court’s
                                                                                         5
                                   1   decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corporation v. Twombly, 550

                                   2   U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must . . . suggest that the

                                   3   claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765 F.3d 1123, 1135 (9th

                                   4   Cir. 2014). The court “accept[s] factual allegations in the complaint as true and construe[s] the

                                   5   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                   6   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a complaint . . . may not

                                   7   simply recite the elements of a cause of action [and] must contain sufficient allegations of

                                   8   underlying facts to give fair notice and to enable the opposing party to defend itself effectively.”

                                   9   Levitt, 765 F.3d at 1135 (quoting Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d

                                  10   990, 996 (9th Cir. 2014)). “A claim has facial plausibility when the Plaintiff pleads factual

                                  11   content that allows the court to draw the reasonable inference that the Defendant is liable for the

                                  12   misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a
Northern District of California
 United States District Court




                                  13   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                  14   unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).

                                  15                            III.     REQUEST FOR JUDICIAL NOTICE

                                  16          When ruling on a Rule 12(b)(6) motion to dismiss, a court may, without converting the

                                  17   motion to one for summary judgment, consider “documents attached to the complaint, documents

                                  18   incorporated by reference in the complaint, or matters of judicial notice[.]” United States v.

                                  19   Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003). Here, the Court can take judicial notice of the

                                  20   Hotel’s website’s contents because it is “information posted on certain . . . webpages that [Mr.

                                  21   Love] referenced in the [FAC].” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir.

                                  22   2010). Moreover, Mr. Love does not oppose Defendants’ request for judicial notice. See Docket

                                  23   No. 14 (“Opp’n”) at 7.

                                  24          Accordingly, the Court GRANTS Defendants’ request to take judicial notice of the

                                  25   portions of the Hotel’s website attached as exhibits 1 and 2 to its request for judicial notice. See

                                  26   RJN, Exs. 1 & 2.

                                  27   ///

                                  28   ///
                                                                                          6
                                   1                                   IV.      MOTION TO DISMISS

                                   2   A.     ADA Claim

                                   3          Mr. Love’s ADA claim is entirely premised on Defendants’ alleged failure to comply with

                                   4   28 C.F.R. § 36.302(e)(1)(ii), also known in the hospitality industry as the “Reservations Rule,”

                                   5   which requires hotels to “[i]dentify and describe accessible features in the hotels and guest rooms

                                   6   offered through its reservations service in enough detail to reasonably permit individuals with

                                   7   disabilities to assess independently whether a given hotel or guest room meets his or her

                                   8   accessibility needs.” 28 C.F.R. § 36302(e)(1)(ii) (emphasis added).

                                   9          Importantly, the Reservations Rule does not specify exactly what information hotels are

                                  10   “reasonably” required to disclose. Id. As a result, the Department of Justice received several

                                  11   comments when it drafted the Reservations Rule urging it to “identify the specific accessible

                                  12   features of hotel rooms that must be described in the reservations system.” 28 C.F.R. § Pt. 36,
Northern District of California
 United States District Court




                                  13   App. A, “Title III Regulations 2010 Guidance and Section-by-Section Analysis” (the “2010

                                  14   Guidance”). The commentators’ concern was that, without further clarification, the Reservations

                                  15   Rule “essentially would require reservations systems to include a full accessibility report on each

                                  16   hotel or resort property in its system.” Id. In response, the Department “recognize[d] that a

                                  17   reservations system is not intended to be an accessibility survey” and that “[b]ecause of the wide

                                  18   variations in the level of accessibility that travelers will encounter, the Department cannot specify

                                  19   what information must be included in every instance.” Id. (emphasis added). With that in mind,

                                  20   the 2010 Guidance outlined what information is likely sufficient to satisfy the Reservations Rule,

                                  21   which depends on whether the hotel was built before or after 1991. “For hotels that were built in

                                  22   compliance with the 1991 standards” the DOJ states:

                                  23                  it may be sufficient to specify that the hotel is accessible and, for
                                                      each accessible room, to describe the general type of room (e.g.,
                                  24                  deluxe executive suite), the size and number of beds (e.g., two queen
                                                      beds), the type of accessible bathing facility (e.g., roll-in shower),
                                  25                  and communications features available in the room (e.g., alarms and
                                                      visual notification devices).
                                  26

                                  27   Id. (emphases added). “For older hotels with limited accessibility features,” however,

                                  28                  information about the hotel should include, at a minimum,
                                                                                         7
                                                      information about accessible entrances to the hotel, the path of
                                   1                  travel to guest check-in and other essential services, and the
                                                      accessible route to the accessible room or rooms. In addition to the
                                   2                  room information described above, these hotels should provide
                                                      information about important features that do not comply with the
                                   3                  1991 Standards.
                                   4   Id. (emphases added). In other words, what is required to satisfy the Reservations Rule largely

                                   5   depends on when the hotel was built. Here, because the Hotel was built before 1991 and is not in

                                   6   compliance with the 1991 Standards, the Court must apply the second part of the 2010 Guidance

                                   7   on the Reservations Rule. See Defs.’ Suppl. Br. at 1–2.

                                   8          Mr. Love’s ADA claim fails as a matter of law because the Hotel’s website provides the

                                   9   information required by the 2010 Guidance for older properties built before 1991. Indeed, the

                                  10   Hotel’s website specifies that “due to the historic nature of the hotel, several areas of the property

                                  11   are not accessible for individuals who require mobility assistance,” and more specifically, that “the

                                  12   property is currently not accessible to those requiring wheelchair access.” RJN, Ex. 2 (emphasis
Northern District of California
 United States District Court




                                  13   added). The website also states that, although there is “[a]n accessible parking space” and

                                  14   “accessible side approach registration desk,” “the path of travel to the guestroom may not be

                                  15   accessible for individuals who require certain types of mobility assistance.” Id. The website is

                                  16   clear: the Hotel is “in the process of building a fully accessible guestroom.” Id. The website also

                                  17   lists the (admittedly incomplete) accessible features that are available in each of the Hotel’s

                                  18   rooms. This information is more than reasonable, under the Reservations Rule, and is sufficient to

                                  19   permit Mr. Love to assess independently whether the hotel and its guest rooms meet his

                                  20   accessibility needs.

                                  21          Mr. Love insists in his supplemental brief that “there needs to be an enhanced level of

                                  22   detail on a hotel website when the facility is NOT compliant.” See Docket No.15 (Mr. Love’s

                                  23   Suppl. Br. at 1.) But his only authority for this proposition is Judge Westmore’s very recent

                                  24   decision in Garcia v. Chancellor Hotel Associates, which is factually distinguishable. See 4:21-

                                  25   cv-01395-KAW (Docket No. 25) (N.D. Cal. June 21, 2021) (Garcia Order). In that case, Judge

                                  26   Westmore concluded that “it is impossible to determine whether a particular room is accessible to

                                  27   Plaintiff” because the hotel’s website “[did] not identify which important features are not

                                  28   accessible.” Id. at 7. The website here, by contrast, clearly states that the entire “property is
                                                                                          8
                                   1   currently not accessible to those requiring wheelchair access.” RJN, Ex. 2. Judge Westmore

                                   2   pointed out that the hotel in Garcia did “not provide any information on the width of the doorways

                                   3   leading into accessible guestrooms” or “the accessible route to the accessible room or rooms,”

                                   4   Garcia Order at 7, whereas here the Hotel’s website specifies the rooms have an “[e]ntrance door

                                   5   width of 36”” and “the path of travel to the guestroom may not be accessible for individuals who

                                   6   require certain types of mobility assistance,” RJN, Ex. 2. This information provides sufficiently

                                   7   detailed information for Mr. Love to determine that the Hotel is not accessible to him. Moreover,

                                   8   a phone number is provided should he want to obtain further information.

                                   9            Accordingly, the Court GRANTS Defendants’ motion to dismiss as to Mr. Love’s ADA

                                  10   claim.

                                  11   B.       Unruh Act Claim

                                  12            Mr. Love’s Unruh Act claim is predicated on his ADA claim. See FAC ⁋ 45 (“The Unruh
Northern District of California
 United States District Court




                                  13   Act provides that a violation of the ADA is a violation of the Unruh Act.”). Therefore, [b]ecause

                                  14   [Mr. Love] did not adequately allege a violation of the ADA, he necessarily has not adequately

                                  15   alleged a violation of the Unruh Civil Rights Act.” Whitaker v. Body, Art & Soul Tattoos L.A.,

                                  16   LLC, No. 20-55228, 2021 WL 237321, at *2 (9th Cir. Jan. 25, 2021); see also Whitaker v. Tesla

                                  17   Motors, Inc., 985 F.3d 1173, 1175 (9th Cir. 2021) (“The Unruh Act is ‘coextensive with the

                                  18   ADA.’ Thus, our analysis of Whitaker’s ADA claim applies equally to his Unruh Act claim.”

                                  19   (quoting Molski, v. M.J. Cable, Inc., 481 F.3d 724, 731 (9th Cir. 2007)).

                                  20                                         V.      CONCLUSION

                                  21            For the foregoing reasons, the Court takes judicial notice of the Hotel’s website

                                  22   screenshots and GRANTS with prejudice Ashford’s motion to dismiss in its entirety.

                                  23            This order disposes of Docket No. 9. The Clerk shall enter Judgment and close the file.

                                  24            IT IS SO ORDERED.

                                  25

                                  26   Dated: July 12, 2021

                                  27                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  28                                                      United States District Judge
                                                                                          9
